Case 1:20-cv-01106-LGS Document 112-3 Filed 01/22/21 Page 1 of 4




            EXHIBIT C
   Case 1:20-cv-01106-LGS Document 112-3 Filed 01/22/21 Page 2 of 4


         Case 1:18-cv-04500-GHW Document 43 Filed 02/01/19 Page 1 of 34



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

  KEWAZINGA CORP.,                             )
                                               )
  Plaintiff,                                   )
                                               )       Civil Action No. 1:18-cv-4500-GHW
  vs.                                          )
                                               )
                                               )
  MICROSOFT CORPORATION,                       )
                                               )
  Defendant.                                   )




               DECLARATION OF KEITH HANNA, D.PHIL., IN SUPPORT OF
                KEWAZINGA’S OPENING CLAIM CONSTRUCTION BRIEF

I, Keith Hanna, hereby declare that:

        1.      I have been retained by Kewazinga Corp. (“Kewazinga”) to serve as an expert in

the above-captioned case.          I make this declaration to offer my opinions regarding the

interpretation of certain language in the claims of Kewazinga’s U.S. Patent Nos. 9,055,234 (“the

‘234 patent”), 6,522,325 (“the ‘325 patent”), and 6,535,226 (“the ‘226 patent”; collectively with

the ‘234 and ‘325 patents, “the Asserted Patents”).

        2.      This declaration is based upon information currently known to me, and I reserve

the right to rely upon any additional information I become aware of after the date of this

declaration and to respond to any arguments or opinions regarding the subject matter of my

declaration raised by Microsoft Corporation (“Microsoft”) or its experts after the date of this

declaration, including at trial.




                                                   1
     Case 1:20-cv-01106-LGS Document 112-3 Filed 01/22/21 Page 3 of 4


        Case 1:18-cv-04500-GHW Document 43 Filed 02/01/19 Page 2 of 34



I.     PROFESSIONAL BACKGROUND AND QUALIFICATIONS

       3.      I am the founder and CEO of IPRD Group, a consulting firm that specializes in

the global deployment of transformative technologies by bridging the gap between advanced

research and commercialization in the data and imaging sciences.

       4.      I received a D.Phil. in Computer Vision, Robotics Research Group, from Oxford

University (1990) and a B.A. in Engineering Sciences from Oxford University (1986).

       5.      I have more than 20 years’ experience leading advanced computer vision and

engineering   solution   R&D      initiatives   and   transitioning   them   to   deployment   or

commercialization. I am highly experienced in world-class R&D environments and commercial

startup environments, serving both commercial, non-profit, and Government clients, and have

been the founder of several successful startup organizations.

       6.      Some highlights of my professional experience include the following:

               x   Group Head, Vision Systems, SRI International Sarnoff, attracting and
                   managing $10-15m annual revenue from US Government and commercial
                   sources, and managing up to 30+ member cross-company and cross-
                   disciplinary teams
               x   Over 25 publications and 70 issued patents
               x   Pioneer in areas including model-based motion, ego-motion recovery,
                   autonomous navigation, obstacle avoidance, and iris recognition
               x   Most Influential Paper over the Decade Award, 2007, from the International
                   Association of Pattern Recognition
               x   Founder and CEO of IPRD Group
               x   Founder and CTO of EyeLock Corporation (a biometric technology company,
                   in which a controlling share was acquired by publicly-traded VOXX
                   International Corporation)
               x   Founded / led the development and deployment of many vision systems now
                   deployed at scale worldwide, including: iris recognition on Samsung mobile
                   devices, video insertion, traffic monitoring systems, video surveillance




                                                  -2-
   Case 1:20-cv-01106-LGS Document 112-3 Filed 01/22/21 Page 4 of 4


        Case 1:18-cv-04500-GHW Document 43 Filed 02/01/19 Page 9 of 34



prosecution of the Asserted Patents or the decision to incorporate my patent by reference in the

‘325 and ‘234 patents. The process described in U.S. Pat. No. 5,259,040 recovers a depth/range

image with each pixel representing the range of the pixel in one image. A person of ordinary skill

in the art would know that, given a single image, a co-registered range map, camera intrinsic

parameters (e.g. focal length), and an arbitrary set of synthetic camera extrinsic parameters that

represent movement (e.g. translation, rotation) from the position of the camera from which the

single image was acquired, the pixels can be warped to generate tweened imagery. Tweening,

however, is not limited to the specific example in my patent. A person of ordinary skill in the art

would recognize that it applies to other techniques for generating synthetic imagery from

acquired imagery to show movement and transition between the acquired imagery, as mentioned

in the definitions above.

III.   LEVEL OF ORDINARY SKILL IN THE ART

       23.     Based on my experience, it is my opinion that a person of ordinary skill in the art

of the Asserted Patents at the time each was filed would have a bachelor’s degree in computer

science, computer engineering or the equivalent, and 3-5 years of experience in the field of

computer vision or image processing, or a post-graduate degree in computer science, computer

engineering or the equivalent, and 1-2 years of experience in the field of compter vision or image

processing, or equivalent experience.

IV.    CLAIM CONSTRUCTION AND ANALYSIS

       24.     I have been asked to review certain claim terms present in the Asserted Patents

and provide my opinion regarding how a person of ordinary skill in the art would understand

these terms.




                                                 -9-
